DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocanougher et al (US 2018/0094577), hereinafter “577.”
Regarding claim 1, 577 discloses an internal combustion engine comprising: a first piston 21 reciprocatingly disposed in a first cylinder (Fig. 1, shown); 
a combustion chamber fluidly coupled with the first cylinder 23; an ignition source 40 at least partially disposed within the combustion chamber (Fig. 1, shown); 
an intake valve 51 54 providing selective fluid communication between an intake system and the combustion chamber (Fig. 1, shown); 
an exhaust valve 52 53 providing selective fluid communication between an exhaust system and the combustion chamber (Fig. 1, shown); 
a second piston 22 reciprocatingly disposed within a second cylinder, an inlet 51 associated with the second cylinder is fluidly coupled with the intake system (Fig. 1, shown the intake valve 51 is near an inlet which intakes gas) and an outlet associated with the second cylinder is fluidly coupled with one or more of the first cylinder and the combustion chamber (Fig. 1, shown cylinder has an opening at its top which can feed gases into a center portion of the combustion chamber and into the first cylinder above piston 21); and 
a crankshaft 10 coupled with the first piston and the second piston for rotational motion associated with reciprocating movement of the first piston and the second piston (Fig. 1 and ¶ [0043], both pistons connected to crankshaft 10);
wherein reciprocating movement of the second piston 22 draws a fuel-air mixture into the second cylinder from the intake system (Fig. 1 to 2, the piston 22 lowering intakes gasses), and expels the fuel-air mixture into one or more of the first cylinder and the combustion chamber during a compression stroke of the first piston (Figs. 3-4 and ¶ [0053], the second piston is shown at BDC and beings its upward moving pushing gasses into the middle section 23 which is part of the combustion chamber while piston 21 is also in its compression phase performing the same action).
Regarding claim 9, 577 discloses the internal combustion engine according to claim 1, wherein the outlet associated with the second cylinder is fluidly coupled with a port between the second cylinder and the first cylinder (Fig. 1, shown engine includes an area 23 which contains side openings connected to each of the cylinders).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 577.
Regarding claims 2, 577 discloses the internal combustion engine according to claim 1, but fails to dislocse wherein the crankshaft is coupled with the first piston via a first crank journal and coupled with the second piston via a second crank journal.
While 577 is silent with regards to its connections to the crankshaft, it is old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention o modify the engine system of 577 with a dual-crank journal connection setup as doing so would have been simple, cheap, and fallen within common design characteristics of multi-piston engines. 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 577 in view of Woodward (US 3,446,192).
Regarding claim 3, 577 discloses the internal combustion engine according to claim 1, but fails to disclose wherein the crankshaft is coupled with the first piston via a first crank journal and coupled with the second piston via a cam and a return spring associated with the second piston configured to maintain contact between a cam follower associated with the second piston and the cam.
Woodward discloses a two-cylinder engine with a combustion cylinder 12 having a first piston connected to a crankshaft via a journal while a second cylinder F is connected to the crankshaft via a cam follower 80 which includes a return spring 52 (Fig. 1, shown). This construction allows for the second piston to have any desired gearing ratios (Col. 3, Lns. 4-17) while also allowing for the known benefits cams impart of space saving. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the known device of 577 with the known improvement of a cam connection from Woodward, wherein produce a compression cylinder with a cam connection is known and produces the result of space saving while also allowing a modifiable rotational amount.



Claims 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branyon et al (US 2004/0255882) in view of Woodward (US 3,446,192).
Regarding claim 11, Zhao discloses an internal combustion engine (Fig. 6, shown) comprising: a first piston 114 reciprocatingly disposed in a first cylinder 104; a combustion chamber 168 fluidly coupled with the first cylinder (Fig. 6, shown engine having a combustion chamber with igniter 170); an ignition source 170 at least partially disposed within the combustion chamber (Fig. 6, shown); an intake valve 152 providing selective fluid communication between an intake system and the combustion chamber (Fig. 6, shown intake valve allowing fluid from the intake system to eventually reach the combustion chamber 168); an exhaust valve 154  providing selective fluid communication between an exhaust system and the combustion chamber (Fig. 6, shown); a second piston 116 reciprocatingly disposed within a second cylinder 106  an inlet (Fig. 6, shown inlet by valve head 158) associated with the second cylinder is fluidly coupled with the intake system (Fig. 6, shown) and an outlet 146 associated with the second cylinder including a fluid port between the second cylinder and the first cylinder (Fig. 6, shown port between the two cylinders), wherein the second cylinder is a non-fired cylinder (Fig. 6, the cylinder 106 has no ignition or combustion means therein and is not fired); and a crankshaft 110 coupled with the first and second piston (Fig. 6, shown).
Branyon fails to disclose the second piston connected to the crankshaft via a cam for reciprocating driving the second piston in response to motion associated with the crankshaft.
Woodward discloses a two-cylinder engine with a combustion cylinder 12 having a first piston connected to a crankshaft via a journal while a second cylinder F is connected to the crankshaft via a cam follower 80 which includes a return spring 52 (Fig. 1, shown). This construction allows for the second piston to have any desired gearing ratios (Col. 3, Lns. 4-17) while also allowing for the known benefits cams impart of space saving. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the known device of Branyon with the known improvement of a cam connection from Woodward, wherein produce a compression cylinder with a cam connection is known and produces the result of space saving while also allowing a modifiable rotational amount.
Regarding claim 12, the modified Branyon discloses the internal combustion engine according to claim 11, further including a return spring associated with the second piston configured to maintain contact between a cam follower associated with the second piston and the cam (as modified by Woodward, a return spring 52 is included to operate the cam connection). 
Regarding claim 13, the modified Branyon discloses the internal combustion engine according to claim 11, wherein reciprocating movement of the second piston draws a fuel-air mixture into the second cylinder from the intake system, and expels the fuel-air mixture into one or more of the first cylinder and the combustion chamber (Fig. 6, the cylinder 106 expels its fuel-air mixture into piston 104).
Regarding claims 15 and 16, the modified Branyon discloses the internal combustion engine according to claim 11,  but fails to disclose wherein the inlet associated with the second cylinder includes a reed valve.
For its part, Branyon discloses a check valve 146, but not that the check valve is a reed valve which is a specific type of check valve.
However, reed type check valves are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Branyon to have its check valve be a reed valve type. Reed valves are simple, cheap, and easily assembled making them ideal for automotive parts and are one of the finite number of options available to a designer to choose from meaning they would make use of them through routine experimentation and design choice.
Allowable Subject Matter
Claims 7-8, 10, and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or make obvious: an engine which has at least two cylinders and associated pistons, each having its own inlet and outlet, wherein the outlet of the second cylinder is couple to a fluid port that connects the first and second cylinder – the first cylinder essentially having three ports: one for intake, one for exhaust, and one for connection to the second cylinder, the engine including a configuration to allow fluid from the second cylinder to enter the first during a compression stroke of the first, and further wherein the first piston and second piston have different connections to the crankshaft: the first piston having a crank journal and the second having a cam follower. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the amendment to claim 1 still maintains the limitation of “one or more of…” and therefore differentiates the combustion chamber and first cylinder/piston.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747